223 S.W.3d 178 (2007)
STATE of Missouri, Respondent,
v.
Jack Kenneth PRUITT, Appellant.
No. ED 88552.
Missouri Court of Appeals, Eastern District.
May 15, 2007.
*179 Brandon Sanchez, Jackson, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Joshua N. Corman, Jefferson City, MO, for respondent.
Before Clifford H. Ahrens, P.J., Mary K. Hoff, J., and Nannette A. Baker, J.

ORDER
PER CURIAM.
Jack Pruitt ("Defendant") appeals from his conviction of the Class A misdemeanor of Possession of Child Pornography under Section 573.037.[1] Defendant claims two points on appeal. First, he claims that the trial court erred and abused its discretion in allowing the jury to see the photographs of child pornography that were found inside his house. Second, Defendant claims that the trial court erred and abused its discretion in allowing Detective Keith Lawson ("Det.Lawson") to testify that he learned that Defendant was the person who maintained the utilities at the house where the photographs were found.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo.2000, unless otherwise indicated.